DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 8, and 20 is/are objected to because of the following informalities:
(a) in claim 1, “a reference voltage” on line 18 should probably be --said initialization voltage--;
(b) in claim 1, “the reference voltage” on line 23 should probably be --said initialization voltage--;
(c) in claim 1, “the reference voltage” on line 25 should probably be --said initialization voltage--;
(d) in claim 1, “the second transistor” on line 33 should probably be --a second transistor--;
(e) in claim 8, “a second transistor having a first terminal coupled to the first voltage source configured to be supplied the reference voltage as an initialization voltage” on lines 2-3 should probably be --said second transistor having a first terminal coupled to said first voltage source configured to be supplied said initialization voltage--; and
(f) in claim 20, “a reference voltage” on line 15 should probably be --said initialization voltage--.
Appropriate correction is required.
Allowable Subject Matter
Claim(s) 1-5 and 8-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in US 2010/0097334.  The improvement comprises in combination with other recited elements, the initialization signal input port configured to provide the initialization voltage is coupled to the first node through the first transistor and a second transistor coupled in parallel.
Conclusion
This application is in condition for allowance except for the following formal matters:  objections discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884